282 S.W.3d 884 (2009)
Lonnie L. RULO, Appellant,
v.
STATE of Missouri, Respondent
No. ED 91600.
Missouri Court of Appeals, Eastern District, Division One.
May 12, 2009.
Scott Thompson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Lonnie Rulo appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).